Citation Nr: 9934474	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-39 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion





INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the above-noted claim.

The case was previously before the Board in January 1997, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed to the extent necessary.  The Board now proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The impairment resulting from the veteran's disabilities 
is not such that he requires the care or assistance of 
another on a regular basis.

3.  The veteran does not have a single disability evaluated 
as 100 percent disabling and he is not confined to his home 
and immediate premises secondary to his disabilities.



CONCLUSIONS OF LAW

1.  The criteria for special monthly pension based on the 
need for the regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 38 C.F.R. 
§§ 3.23, 3.351(b)(c), 3.352(a) (1999).

2.  The criteria for an award of special monthly pension 
based on being housebound are not met.  38 U.S.C.A. 
§§ 1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. §§ 3.351(d) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The Board has reviewed all of the medical evidence of record.  
The veteran was hospitalized at the South Hills Health 
System/Jefferson Hospital in May 1992.  A chest x-ray showed 
cardiomegaly with no evidence of acute cardiopulmonary 
disease.  Pulmonary function tests showed mild to moderate 
restrictive defect with concomitant decrease in diffusion 
capacity.  Discharge diagnoses included massive obesity with 
hypoventilation; cellulitis of the right leg; borderline 
hypertension; tinea cruris; and psoriasis.  His prognosis was 
poor.

The veteran was afforded a VA examination for housebound 
status or permanent need for regular aid and attendance in 
May 1992.  He was described as obese at 388 pounds.  There 
was no restriction of the upper and lower extremities or 
spine, trunk and neck.  He required oxygen.  He was able to 
walk one block without the assistance of another person.  He 
was able to leave his home with oxygen.  He required no aids 
for locomotion.  Pertinent diagnoses included obesity and 
Pickwickian syndrome.

The veteran was hospitalized at the Pittsburgh, Pennsylvania, 
VA Medical Center (VAMC) in June 1993 due to shortness of 
breath and lower extremity edema.  He also had problems with 
sleeping and daytime somnolence.  He weighed close to 400 
pounds.  He decided that he would join a weight loss program 
and increase his activity with walking.  Chest x-ray showed 
borderline cardiomegaly, probably secondary to fat pad.  He 
was diagnosed as having possible cellulitis of the lower 
extremity; hypoventilation, oxygen dependent, possible sleep 
apnea; and obesity.  Activity on discharge was as desired.  
The veteran received follow-up treatment.

On VA nose and throat examination in September 1993, the 
veteran gave a history of obstructive sleep apnea and was 
currently using supplemental oxygen 24 hours a day.  He 
complained of difficulty sleeping and daytime somnolence, 
resolved with oxygen therapy.  He had dyspnea with exercise 
only when not using oxygen.  Pertinent diagnoses included 
obstructive sleep apnea and septal deviation.

The veteran was examined by VA on a second occasion in 
September 1993.  He had worked as a security guard from 1984 
to 1993.  Complaints included sleep apnea, one flight 
shortness of breath and oxygen dependent, and right hip pain.  
He weighed 373 pounds and was five feet nine inches tall.  He 
had a decrease in visual acuity that required corrective 
lenses.  Physical examination was essentially normal.  The 
examiner diagnosed sleep apnea, obesity, right hip pain and 
restrictive lung disease probably secondary to obesity 
manifested by sleep apnea.  It was noted that the veteran had 
dyspnea on exertion and was oxygen dependent.  Pulmonary 
function tests were consistent with the veteran's marked 
obesity.   

The veteran's representative stated in February 1994 that the 
veteran's Pickwickian syndrome was the cause of his weight 
gain and need for 24 hour oxygen, with cardiac decompensation 
and ascites and progressive dementia.

The more recent medical evidence includes a  May 1997 VA 
examination for housebound status or permanent need for 
regular aid and attendance.  The veteran weighed 327 pounds 
and was five feet ten inches tall.  His gait was normal.  His 
posture and general appearance were described as fair and 
obese.  He spent seven hours in bed per night, and 1/2 hour 
during each day.  There was no restriction of his upper 
extremities, with particular reference to grip, fine 
movements, and ability for self feeding, buttoning clothing, 
shaving and attending to the wants of nature.  Concerning the 
lower extremities, the veteran was not able to squat and had 
an occasional loss of balance.  There was no limitation of 
the spine, trunk and neck.  The veteran had occasional light 
headedness on lying down to watch television.  He was able to 
walk one block without the assistance of another person.  He 
left his home or immediate premises on a daily basis.  
Physical examination was essentially negative.  Pertinent 
diagnoses included history of sleep apnea; Pickwickian 
syndrome; cardiomegaly; obesity; psoriasis; hypertension; and 
history of kidney stone.  

The veteran was also afforded a VA aid and 
attendance/housebound examination in August 1997.  He was 
described as obese and depressed.  He stated that he had 
sleep apnea.  He used medication, including an inhaler.  He 
stated that he had chest pain at times and shortness of 
breath with exertion.  He started showing shortness of breath 
right after he put on his clothing.  He could hardly bend to 
fix his shoes or socks.  He had chest pain at least once a 
day which lasted for a few minutes.  He stated that he could 
not walk very far, less than one block.  He also had 
shortness of breath, especially if the weather was hot.  He 
stated that he felt suffocated and short of breath.  He 
reported occasional dizziness, like vertigo, especially when 
lying on his back.  He also had occasional constipation and 
numbness in the fingers and feet.  He complained of left knee 
pain.  

On physical examination, the examiner noted that the veteran 
had signs or symptoms of Pickwickian syndrome.  He was 
diagnosed as having obstructive sleep apnea and was currently 
using continuous positive airway pressure (CPAP) and oxygen 
concentrator.  He did  not have any ascites or dementia.  He 
denied any dementia.  He was morbidly obese, as stated by the 
doctor and shown in photographs associated with the 
examination report.  He had obvious malnutrition because of 
his obesity.  He was oriented times three and could do 
multiplication, subtraction and addition without problems.  
He was five feet nine and 1/2 inches and weighed 334 pounds.  
He could hardly walk and walked very slow.  He had a waddling 
gait.  Tinea cruris of the hands and feet was noted.  There 
was no psoriasis.  His nose, lips and nails were purplish and 
cyanotic.  The veteran had borderline hypertension.  

Concerning the upper extremities, the veteran was morbidly 
obese and had two or three skin folds.  He could feed 
himself.  He could also fasten his clothing, bathe, shave and 
use the toilet, but he always had shortness of breath and had 
to stop to take a good breath and rest before continuing.  
For example, he could not put both socks on at one time.  It 
took him more than five minutes to put on one sock because he 
had to take breaths and rest.  He could not touch his 
fingertip to his palm.  It was about one inch away, and his 
fingers were stiff in both hands.  Concerning the lower 
extremities, the left knee could flex only to 90 degrees.  He 
could extend and do the rest of the range of motion with 
shortness of breath.  There was tinea cruris on the skin of  
both feet with whitish scales which were itchy.  There was 
also onychomycosis and yellowing discoloring of the toenails.  
Concerning the spine, trunk and neck, the veteran could flex 
to touch his toes without any problems.  He could 
hyperextend, lateral extend and lateral flex bilaterally.  He 
could rotate his trunk with no problems.  Range of motion of 
the cervical spine was within normal limits.  The veteran had 
difficulty breathing all the time.  He could walk without 
assistance, but with a slow, waddling gait.  There were no 
amputations.  An electrocardiogram was borderline.  The 
examiner diagnosed morbid obesity; Pickwickian syndrome; 
sleep apnea on oxygen concentrator and CPAP machine; 
degenerative joint disease of the left knee; ruptured ear 
drum on the left ear; tinea cruris of the skin of the hands 
and feet; onychomycosis of the toenails; chronic 
constipation; status post polyp removal of colon done on 
colonoscopy; chronic chest pain; and vertigo.

Also associated with the claims folder are VA treatment 
records dated from 1996 to 1998, showing treatment for 
obstructive sleep apnea, diverticulosis, obesity, ureteral 
calculus, carpal tunnel syndrome, colonic polyps, chronic 
obstructive pulmonary disease, and degenerative joint disease 
and a medial meniscal tear of the left knee.  In May 1998, 
the veteran was 349 pounds.  He stated that he walked 
infrequently, about three times a week.  He did not wear a 
seatbelt when in a motor vehicle.  He stated that he did well 
with inhalers.  In June 1998, the veteran stated that he felt 
well and denied any recent illnesses, chest pain or shortness 
of breath.  Physical examination was essentially normal.  The 
veteran reported that his sleep was very good in November 
1998.  He had only mild dyspnea on exertion, as well as a 
morning cough.      


II.  Legal analysis

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 C.F.R. § 3.23 
(1999).  A veteran who is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to 5 degrees or 
less, is a patient in a nursing home because of mental or 
physical incapacity, or establishes a factual need for aid 
and attendance may receive the special monthly pension 
benefit.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. § 3.351(b)(c) (1999).

The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a).  In such a case, the veteran must show 
that he is disabled and in need of regular aid and attendance 
in carrying out the functions of his everyday life.  The 
following factors are accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will also be a proper 
basis for the determination.  For the purpose of this 
paragraph "bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a) (1999).  

In the event that a veteran does not satisfy the criteria to 
receive an aid and attendance allowance, he may still qualify 
for special monthly pension benefits by reason of being 
housebound.  In such a case, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities (not including ratings based 
upon unemployability under 38 C.F.R. § 4.17), the veteran 
must demonstrate (1) that he has additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) that he is permanently 
housebound by reason of disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. § 1502(c), 1521(e) (West 1991); 
38 C.F.R. §§ 3.351(d) (1999).

The evidence does not suggest, nor has it been argued, that 
the veteran is blind or a patient in a nursing home.  Based 
upon its review of all the relevant evidence, the Board 
further finds that the veteran's disabilities do not prevent 
him from performing the basic functions of self-care without 
assistance nor do they render him so helpless as to be unable 
to protect himself from the hazards incident to his daily 
environment. 

The veteran does not contend, nor does the evidence show, 
that he is unable to dress or undress himself; that he is 
unable to keep himself ordinarily clean and presentable; that 
he requires frequent need of adjustment of any special 
prosthetic or orthopedic appliances; that he is unable to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; that he is unable to 
attend to the wants of nature; that he requires care or 
assistance on a regular basis to protect himself from hazards 
or dangers incident to his daily environment; or that he is 
bedridden.

For example, on VA examination in May 1992, there were no 
restrictions of the veteran's upper and lower extremities or 
spine, trunk and neck.  He was able to walk one block without 
the assistance of another person.  He was able to leave his 
home with oxygen.  He required no aids for locomotion.  On VA 
nose and throat examination in September 1993, the veteran 
had dyspnea with exercise only when not using oxygen.  On VA 
examination in May 1997, there was no restriction of the 
veteran's upper extremities, with particular reference to 
grip, fine movements, and ability for self feeding, buttoning 
clothing, shaving and attending to the wants of nature.  Nor 
was there any limitation of the spine, trunk and neck.  The 
veteran was able to walk one block without the assistance of 
another person.  He left his home or immediate premises on a 
daily basis.  In August 1997, the veteran denied and there 
were no findings of dementia.  He was able to walk without 
assistance, albeit slowly and with a waddling gait.  He could 
also feed himself, fasten his clothing, bathe, shave and use 
the toilet, despite slowness because of shortness of breath.  
In May 1998, the veteran stated that he walked about three 
times a week.  He denied any chest pain or shortness of 
breath in June 1998.  In November 1998, he reported only mild 
dyspnea on exertion.      

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for  
special monthly pension by reason of being in need of aid and 
attendance.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).  

In concluding that entitlement to special monthly pension 
based on the need for regular aid and attendance is not 
warranted, the Board has considered the veteran's statements 
offered in conjunction with this claim.  However, this 
statements are is outweighed by the medical evidence cited 
above which has been found more probative to the issue on 
appeal and therefore, such contentions cannot serve to 
establish a finding of a need for regular aid and attendance.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that interest in the outcome of a proceeding may 
affect the credibility of testimony).

With respect to the veteran's claim for housebound benefits, 
the Board notes that he does not have a single disability 
evaluated as 100 percent disabling.  His most disabling 
condition, obstructive sleep apnea, is rated as only 60 
percent disabling.  Moreover, it is not shown that he is 
housebound due to his disabilities.  The veteran himself has 
admitted that he leaves his house on a daily basis and rides 
in a car.  Therefore, the Board concludes that special 
monthly pension based on being housebound is not warranted.  
38 U.S.C.A. §§ 1502(c), 1521(e), (West 1991); 38 C.F.R. 
§§ 3.351(d) (1999).



ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on being housebound is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

